Citation Nr: 0010731	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or for being housebound.




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The appellant served on active duty from October 1942 to 
January 1946.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1999.  The requested 
development has been completed and the case has been returned 
for appellate consideration.  This appeal originates from a 
decision dated in June 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.



FINDING OF FACT

The veteran is not blind or a patient in a nursing home, and 
his disabilities do not render him unable to care for his 
daily personal needs or to protect himself from the hazards 
and dangers incident to his daily environment without the 
assistance of others.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1502(b), 1521(d) and 5107(a) (West 1991); 
38 C.F.R. §§ 3.23, 3.351(b), (c), and 3.352(a) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
special monthly pension is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Specifically, the 
appellant has provided evidence which is deemed to render the 
claim plausible.

Since the claim is well grounded, VA has a duty to assist him 
in the development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The RO provided the 
veteran appropriate VA examinations, and there is no 
indication of additional records that the RO failed to 
obtain.  Sufficient evidence is of record to correctly decide 
the veteran's claim.  The RO complied with the Board's 1999 
Remand instructions.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (1999).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1999).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a).  In such a case, 
the veteran must show that he is disabled and in need of 
regular aid and attendance in carrying out the functions of 
his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  "Bedridden" means that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1999).

Upon careful review of the evidence of record, the Board 
notes that there is no doubt that the veteran is severely 
disabled as a result of his various nonservice-connected 
disorders, which include but are not limited to blindness in 
the left eye with 20/40 visual acuity in the right eye, 
chronic obstructive pulmonary disease, degenerative joint 
disease in his knees, hips and back and a right kidney 
disorder.  However, the regulatory standard for eligibility 
for additional pension based on the need for the aid and 
attendance of another person is rigorous.  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind in both eyes or a patient in a nursing 
home.  Furthermore, his disabilities do not prevent him from 
performing the basic functions of self-care without 
assistance nor do they render him so helpless as to be unable 
to protect himself from the hazards incident to his daily 
environment.  He is able to walk, albeit with assistance of a 
mechanical aid.  He does not require the assistance of 
another person when walking and he does not require any 
special prosthetic or orthopedic appliances that require 
assistance to make adjustments.  

Although it was noted on VA aid and attendance examination in 
January 2000, that the veteran had an attendant who brought 
him to the examination and that his daughter helped him carry 
out his business since he indicated that he had difficulty 
seeing the papers, the examiner concluded that the veteran is 
able to care for himself.  It was noted that the veteran gets 
up in the mornings and fixes breakfast for himself and his 
wife and then usually helps his wife about the house with her 
activities.  It was further noted that the veteran is not 
bedridden, he is able to walk outside to his mailbox, 
approximately one-half block in distance and there are no 
restrictions of the upper extremities concerning his ability 
to feed and clothe himself, bathe, shave, and attend to the 
wants of nature.  The examiner concluded that the veteran is 
able to care for himself and protect himself from the hazards 
or dangers incident to his daily environment.

Based upon the foregoing, the Board concludes that the 
veteran does not require care or assistance on a regular 
basis, either with the activities of daily living or to 
protect himself from hazards or dangers incident to his daily 
environment.  In reaching this conclusion, the undersigned 
acknowledges the veteran's difficult circumstances regarding 
the care for his wife; however, the law and regulations limit 
the Board's review to the veteran's abilities to care for 
himself as identified within the evidence of record.  
Accordingly, the preponderance of the evidence is against the 
claim for special monthly pension by reason of being in need 
of regular aid and attendance. 



ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


